      Case 1:19-cv-00025-HSO-RPM Document 28 Filed 09/01/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI


  BELINDA HAGER,
      Plaintiff,
                                                        No. 1:19-cv-00025-HSO-RPM
            v.
                                                        STIPULATION RE: ATTORNEY FEES
  KILOLO KIJAKAZI,                                      UNDER THE EAJA
  Acting Commissioner of Social Security,
         Defendant.


                                              ORDER

       On the stipulation of the parties, IT IS ORDERED THAT:

       1.        The Stipulation for Attorney’s Fees Under the Equal Access to Justice Act is

GRANTED and Plaintiff is AWARDED $3,500.00 for reasonable attorney fees under the

EAJA, and $400.00 from the Judgment Fund administered by the Department of Justice.

       2.        In accordance with the EAJA and Astrue v. Ratliff, 560 U.S. 586 (2010), the

EAJA fee award is payable to Plaintiff as the litigant and subject to offset to satisfy

any preexisting debts that the litigant may owe to the United States.



DATED: September 1, 2021

                                                      s/ Halil Suleyman Ozerden
                                                      HALIL SULEYMAN OZERDEN
                                                      UNITED STATES DISTRICT JUDGE




                                                  1
